DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0369075 A1 to Hwang in view of US 2017/0172520 A1 to Kannan et al. (“Kannan”).
As to claim 17, Hwang discloses a non-transitory, computer-readable medium containing instructions that, when executed by the processor of a computing device, cause the processor to carry out stages for providing user insights based on heart rate variability, the stages comprising: 
receiving physiological data and activity data obtained in real time from a user ([0188]-0192]); 
determining, based on at least the physiological data, whether the user's autonomic nervous system is in a predominantly parasympathetic state ([0188]-0192]); and 
in response to determining that the user's autonomic nervous system is in a parasympathetic state and to identifying that the user is driving (see [0180] – determining that current driving is drowsy driving):
alerting the driver of drowsy driving (see [0181]-[0183]).
Hwang fails to disclose the steps in response to determining that the user's autonomic nervous system is in a parasympathetic state and to identifying that the user is driving:
identifying based a location of the user a proximal location to stop; and 
informing the user to stop at the location to perform an activity, wherein the activity is at least one of resting or exercising.
.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Kannan as applied to claim 17 above, and further in view of US 2010/0274308 A1 to Scott.
As to claims 18-20, it is not clear that Hwang’s determining whether the user's autonomic nervous system is in a predominantly parasympathetic state comprises calculating a heart rate variability score and comparing the score to a threshold values wherein determining whether the user's autonomic nervous system is in a predominantly parasympathetic { YB:01119814.DOCX }YB:00846725.DOCXU.S. Patent Application Serial No. 15/956,132Page 9 of 13\state comprises calculating a heart rate variability score, weighting the score based on information associated with the user, and comparing the weighted score to a threshold value, wherein the information associated with the user includes at least one of the user's age, sex, physical fitness level, and fitness history.
However, in a similar invention, Scott discloses a threshold that is used to determine a whether a person’s autonomic nervous system is in a predominantly parasympathetic state and can be weighted based on information associated with the user, and comparing the weighted score to a threshold value wherein the information associated with the user includes at least one of the .  
Allowable Subject Matter
Claims 1-16 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.